Citation Nr: 0906623	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  92-06 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
bilateral jaw injury.  

2.  Entitlement to an increased rating for the residuals of 
an in-service back injury, currently rated as 20 percent 
disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from January 1970 to 
November 1972 and from November 1974 to October 1976.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1991 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Seattle, Washington, and June 2000 and August 2003 
rating actions by the VARO located in Reno, Nevada.  The 
Veteran currently resides within the jurisdiction of the Reno 
VARO.

The claim for a TDIU has been remanded by the Board on 
multiple occasions, most recently in March 2007.  As 
explained below, since the issue of service connection for 
residuals of a jaw injury necessitates additional 
development, the Board must defer appellate consideration of 
the claim for a TDIU as both issues are intertwined.    

In the June 1999 remand decision, the Board remanded the 
claim of entitlement to an evaluation in excess of 20 percent 
for the residuals of a back injury to the RO for 
adjudication.  By the February 2001 remand decision, the 
Board remanded the aforementioned claim to the RO for the 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  In the December 2004 and March 2007 
decisions, the Board remanded the claim to the RO for 
additional development.  With respect to this increased 
rating claim, the purposes of the remand decisions have been 
met and the issue is ripe for appellate consideration.             

In August 2008, while sitting at the RO in Seattle, 
Washington, the Veteran testified at a videoconference 
hearing before the undersigned.  A transcript of the hearing 
is associated with the Veteran's claims file.   

The claims for service connection for residuals of a 
bilateral jaw injury, a separate compensable rating for bowel 
and bladder incontinence (claimed as due to a service-
connected back disability), and a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran's service-connected back disability is manifested 
by no more than moderate limitation of motion; the medical 
evidence does not show listing of the whole spine to opposite 
side, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, narrowing or irregularity of the joint spaces or 
abnormal mobility with forced motion; the preponderance of 
the evidence is against a finding of more than moderate 
lumbosacral strain, any incapacitating episodes necessitating 
bed-rest prescribed by a physician, forward flexion of the 
thoracolumbar spine limited to 30 degrees or less. 

2.  Aside from the question of bowel and bladder impairment, 
the Veteran's back disability is not manifested by 
neurological impairment that warrants a separate compensable 
rating at this time; the question of whether the Veteran's 
service-connected back disability is manifested by bowel and 
bladder incontinence is addressed in the remand below.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
residuals of an in-service back injury (other than claimed 
bowel and bladder impairment) have not been met.  38 U.S.C.A 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (from September 23, 2002); 
Diagnostic Codes 5237, 5242, 5243 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the April 
2007 and May 2008 letters sent to the Veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claim.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in April 2007 and May 2008, fulfills the provisions of 
38 U.S.C.A. § 5103(a).  That is, the Veteran received notice 
of the evidence needed to substantiate his claim, the avenues 
by which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 394, 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In addition, the April 2007 letter informed him about 
how VA determines effective dates and disability ratings, as 
required by Dingess.     

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
In this case, VCAA notice pertaining to the Veteran's 
increased rating claim was not issued prior to the RO's June 
2000 rating decision.  In addition, with respect to the 
Dingess, supra, requirements, the Veteran was provided with 
notice of the laws and regulations governing ratings and 
effective dates in the April 2007 letter, but such notice was 
also post-decisional.  See Pelegrini, supra.  As to this 
timing deficiency, the Board is cognizant of recent Federal 
Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error in a VCAA notice 
should be presumed prejudicial.  The claimant bears the 
burden of demonstrating such error.  VA then bears the burden 
of rebutting the presumption, by showing that the essential 
fairness of the adjudication has not been affected.  Id.  

The Board finds that the presumption of prejudice raised by 
the failure to provide timely VCAA and Dingess notice is 
rebutted because the preponderance of the evidence is against 
the claim for an evaluation in excess of 20 percent for the 
residuals of a back injury.  Such a lack of timely notice did 
not affect or alter the essential fairness of the RO's 
decision, and thus, the presumption of prejudice is rebutted.  
Sanders, supra.  While the Veteran does not have the burden 
of demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the Veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.

In Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), the Court 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

With respect to the Vazquez-Flores requirements, the record 
reflects that the RO has directly advised the Veteran of the 
rating criteria for the evaluation of the service-connected 
disability in question.  The Veteran has acknowledged his 
receipt of this information and the allegations he advances 
are reflective of his actual knowledge of the applicable 
rating criteria.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30 (2007) (determining that no prejudicial error to veteran 
resulted in defective VCAA notice when the veteran, through 
his counsel, displayed actual knowledge of the information 
and evidence necessary to substantiate his claim).  

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran received VA 
examinations in October 1999, June 2003, and May 2007, which 
were thorough in nature and adequate for the purposes of 
deciding this claim.  The Board finds that the medical 
evidence of record is sufficient to resolve this appeal, and 
the VA has no duty to provide another examination or a 
medical opinion.  38 C.F.R. §§ 3.326, 3.327 (2008).   

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
was required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Factual Background

By a July 1973 rating action, the RO granted service 
connection for the post-operative residuals of a meniscectomy 
of the right knee.  The RO also granted service connection 
for the post-operative residuals of a meniscectomy of the 
left knee.     

In February 1979, the Veteran underwent a VA examination at 
which time he stated that he first injured his back during 
service.  He indicated that following the injury, he 
developed chronic low back pain.  The Veteran noted that on 
occasion, pain radiated from his lower back down into his 
legs.  Upon physical examination, the examiner reported that 
the Veteran walked with bilateral crutches and wore braces on 
both knees.  Examination of the spine revealed right 
scoliosis in the mid-lumbar region with a convexity towards 
the left side.  There was mild paravertebral spasm, and there 
was tenderness on palpation in the upper lumbar region and 
the lower dorsal region.  X-rays of the Veteran's lumbosacral 
spine were reported to be normal.  Following the physical 
examination and a review of the Veteran's x-rays, the 
examiner diagnosed the Veteran with chronic low back pain 
with mild scoliosis of the lumbar spine, otherwise normal 
radiographic examination.     

By a March 1979 rating action, the RO granted service 
connection for the residuals of a back injury.  The RO noted 
that during the Veteran's first period of active service, he 
suffered trauma to his back when he fell off a truck.  He 
also injured his back when he fell off a forklift and 
received treatment for recurrent acute back strain.  In a 
Medical Board report, the Veteran was diagnosed with low back 
pain without sciatica.  In the Veteran's second period of 
active service, he developed back pain after he fell from 
some bleachers.  X-rays showed mild mid-lumbar scoliosis with 
convexity to the left.  Vertebral bodies, disc spaces, and 
neural arches were intact.  Sacroiliac joints were within 
normal limits.  The Veteran was diagnosed with muscle strain 
from trauma, low back pain, probably musculoskeletal.  The 
Veteran's September 1976 discharge examination showed a 
history of back injury with continuous pain.  Thus, given 
that the Veteran's service treatment records showed that he 
had injured his back and developed chronic low back pain, and 
in light of the Veteran's February 1979 VA examination which 
showed paravertebral spasm and tenderness in the lumbar 
region, the RO granted service connection for the residuals 
of a back injury and assigned a 20 percent disability rating 
under Diagnostic Code 5299-5295, effective from November 22, 
1977.  

In October 1982, an x-ray was taken of the Veteran's 
lumbosacral spine.  The x-ray was reported to be normal.  

VA Medical Center (VAMC) inpatient treatment records show 
that the Veteran was hospitalized for four days in April 1998 
for acute onset of lower extremity paralysis and numbness.  
Upon admission, it was indicated that the Veteran had been 
moving a bookshelf at home when he felt a "pop" in his 
lower back and he went numb and weak in his legs.  X-rays of 
his back, neck, and lower extremities were negative.  The 
Veteran gave a history of multiple strokes in the past.  He 
noted that he had been wheelchair bound for most of the last 
few years.  While he was hospitalized, the Veteran 
experienced some resolution of his symptoms.  Upon his 
discharge, the diagnosis was acute onset of lower extremity 
paralysis and numbness, resolving.         

By a June 1999 remand decision, the Board noted that in a 
September 1998 hearing at the RO, the Veteran requested that 
his service- connected back disability be reevaluated for a 
higher rating.  Thus, the Board remanded the issue of 
entitlement to a disability rating in excess of 20 percent 
for the residuals of a back injury to the RO for 
adjudication.  The Board also noted that although the Veteran 
maintained that his April 1998 back injury was a 
manifestation of his service-connected back disability, and 
that due to his back injury, he was paralyzed in both lower 
extremities, nevertheless, the medical evidence of record, 
extensive diagnostic testing, and physical examinations 
failed to reveal any objective evidence of pathology to 
substantiate the Veteran's claim of lower extremity 
paralysis.  Therefore, the Board directed the RO to schedule 
the Veteran for a VA orthopedic examination in order to 
determine whether the Veteran had paralysis of the lower 
extremities, and if so, whether such paralysis was related to 
his service-connected back disability.        

A VA examination was conducted in October 1999.  At that 
time, the examining physician stated that the Veteran 
presented himself in a wheelchair and stated that he was 
paralyzed from his waist down due to his service-connected 
bilateral knee and back disabilities.  The Veteran also 
indicated that he had experienced several strokes since the 
early 1990's.  According to the Veteran, he could not walk.  
He reported that he had no feeling or voluntary movement from 
his waist down.  The examiner stated that because the Veteran 
could not stand, walk, bend, or squat, the examination was 
rather limited.  There was no atrophy or deformation of the 
Veteran's lower extremities.  There was no tenderness or 
spasm of the paralumbar musculature, bilaterally.  The 
Veteran was able to bend without difficulty from his waist to 
the point of his chest touching his thighs, 45 degrees.  In 
the sitting position, using the arms of his wheelchair, the 
Veteran was able to lock his arms and raise his lower body 
off of the chair.  Deep tendon reflexes were 2-3+ and brisk 
at the patellar reflex, bilaterally, and 2+ and brisk at the 
Achilles reflex.  Assisted straight leg raising was negative, 
as was Lasegue's sign.  

In regard to diagnostic studies taken at the time of the 
October 1999 VA examination, an electromyograph (EMG) of both 
lower extremities was essentially normal.  A magnetic 
resonance imaging (MRI) of the lumbosacral spine showed 
osteoarthritis changes at the right T11-T12, posteriorly, 
with secondary mild thecal infringement.  There was a minor 
bulging of L2-3 and L3-4 discs with secondary minor thecal 
compression and bulging of the L4-5 disc, with mild thecal 
compression and bilateral nerve root abutment.  An x-ray of 
the lumbosacral spine showed mild scoliosis, with early 
osteoarthritic changes about L5-S1.  Following the physical 
examination and a review of the diagnostic studies, the 
examiner diagnosed the Veteran with functional paralysis, not 
supported by objective findings, and mild scoliosis with 
early osteoarthritic changes of the lumbar spine.  The 
examiner noted that there were many discrepancies between the 
Veteran's subjective reports and the evidence found in the 
claims file.  Multiple examiners in various facilities 
indicated that the pathology found for whatever condition the 
Veteran was presenting, did not correlate with the functional 
status.  Notes indicated that there was inconsistent 
neuromuscular performance.  There were suspicions of 
malingering by various caregivers, including physicians, 
psychiatrists, nurses, and physical therapists.  The examiner 
stated that the Veteran's service-connected bilateral knee 
and back disabilities would not leave the Veteran in the 
paralytic state that he claimed to be in.  According to the 
examiner, his experience and examination of paralytics was 
not congruent with the presentation of the Veteran.  The 
Veteran had no lower extremity atrophy and had normal 
reflexes.  He had quadriceps muscular contraction while he 
raised his lower body into his wheelchair.  According to the 
examiner, that type of movement was voluntary, not autonomic.  
Thus, the examiner concluded that the Veteran's claimed 
paralysis was not supported by the pathology in examination 
and diagnostic testing.  The examiner stated that he did not 
find significant lumbar spine pathology to account for the 
Veteran's paralysis, and his knee injuries and surgeries 
would not have left him paralytic.  According to the 
examiner, he could not reproduce sciatic neuropathy pain or 
spasm of the Veteran's lower back on examination.  There were 
only mild osteoarthritic changes of the Veteran's lower back 
and his bending in the sitting position was within normal 
limits.  Therefore, the examiner opined that he did not 
believe the presentation of paralysis was related to the 
service-connected back and knee disabilities.        

In June 2003, the Veteran underwent a VA examination.  At 
that time, the examining physician stated that the Veteran 
had experienced paraplegia since an April 1998 back injury.  
The Veteran used a wheelchair.  His current symptoms included 
chronic low back pain which radiated around his abdomen to 
his umbilicus.  The physical examination showed that he had 
no muscle power in the lower extremities, and flaccid muscle 
tone.  Muscle stretch reflexes were 1-2+ at the knees and 
absent at the ankles.  Plantar responses were neutral.  In 
the lower extremities, sensation was absent to about the 
level of T7.  A full neural imaging revealed no spinal cord 
compression or other central nervous system lesion to account 
for his paraplegia.  The Veteran had an abnormal 
somatosensory evoked response which indicated that there was 
a partial block out in the spinal thalamic tract in the 
spinal cord.  According to the examiner, that indicated that 
the usual electrical pathway from the lower extremity to the 
somatosensory cortex of the brain was partially blocked.  

In regard to an impression, the examiner stated that the 
Veteran had complete paraplegia with a lesion at 
approximately T7 in the spinal cord.  He had severe pain at a 
slightly lower level, T10-T12.  According to the examiner, 
there had been a strong suspicion that the Veteran had a 
conversion reaction in that his paraplegia was only on a 
psychogenic basis.  The only abnormality found on laboratory 
testing was a somatosensory evoked potential, as described 
above.  However, the examiner indicated that at present, the 
conversion had been fixed and it really made no difference 
whether the Veteran had true spinal cord compression or a 
psychogenic lesion because the net result was that he was 
functionally paraplegic.  The Veteran was not housebound and 
he was able to drive his van with hand controls.  He could 
also dress, bathe, and feed himself.  

In March 2006, the Veteran underwent a VA examination.  At 
that time, the examining physician noted that the Veteran 
used an electric wheelchair and had attended wheelchair 
games.  According to the Veteran, he had won gold medals from 
most of the competitions that he had participated in.  The 
examiner stated that the physical examination of the Veteran 
was difficult.  The Veteran appeared to have paralysis almost 
to the umbilicus of sensory portion, with excellent sensory 
stimulus above that.  The Veteran's thoracic spine was 
nontender.  He was able to lean forward well in his 
wheelchair or on the examination table.  The examiner noted 
that the Veteran could not stand and yet he showed no atrophy 
of thighs or calves that one would expect with a complete 
paralysis.  In regard to a diagnosis, the examiner reported 
that he was unable to ascertain a diagnosis for the Veteran 
and the paraplegia with which he experienced had become 
fixated.       

A VA examination was conducted in May 2007.  At that time, 
the examining physician stated that according to the Veteran, 
he had been unemployed for the last 10 to 20 years because of 
his chronic pain in his back and legs.  The Veteran had a 
bachelor's degree in engineering.  According to the examiner, 
the Veteran was stooped while sitting in his wheelchair.  The 
Veteran's gait was not able to be examined, as he was unable 
to stand.  In regard to whether there was spasm, atrophy, 
guarding, pain with motion, tenderness, and weakness, the 
examiner responded "yes."  In response to the question as 
to whether the muscle spasm, localized tenderness or guarding 
was severe enough to be responsible for abnormal gait or 
abnormal spinal contour, the examiner responded "yes."  The 
examiner noted that the Veteran had equal atrophy of the 
thighs and calves, and flaccid paralysis of the thighs and 
calves.  There was no kyphosis, listing of the lumbar spine, 
lumbar flattening, lumbar lordosis, scoliosis, or reverse 
lordosis.  There was also no thoracolumbar spine ankylosis.  
Flexion was to 90 degrees, extension was to 30 degrees, 
lateral flexion was to 30 degrees, bilaterally, and lateral 
rotation was to 30 degrees, bilaterally.  Goldthwaite's sign 
was not possible to evaluate due to the Veteran's inability 
to move his legs.  There was no loss of lateral motion and no 
osteoarthritic changes or narrowing of joint spaces.  No 
abnormal mobility of the spine on forced motion was shown.  
There was no narrowing or irregularity of joint spaces in the 
Veteran's thoracic or lumbar spine, and there was no evidence 
that the Veteran had intervertebral disc syndrome.  The 
Veteran had no incapacitating episodes of physician 
prescribed bed rest during the past 12 months.  He 
experienced urinary and fecal incontinence.  X-rays of the 
thoracic and lumbosacral spine were reported to demonstrate 
no fracture or malalignment.  Following the physical 
examination and a review of the Veteran's x-rays, the 
examiner diagnosed the Veteran with T8 paraplegia.  The 
examiner opined that the Veteran's paraplegia was not likely 
related to his service-connected back disability; it was more 
likely than not related to a back injury or "SC infarct 
[sic]" sustained after his discharge from the service.    

In June 2008, the examiner from the Veteran's May 2007 VA 
examination provided an addendum to the May 2007 VA 
examination report.  In the addendum, the examiner stated 
that the Veteran did not have fixation of a spinal segment of 
his lower back in a neutral position.  He indicated that 
there was no indication that the Veteran had additional 
weakened movement, excess fatigability, incoordination, or 
pain on repetitive motion.  In response to the question as to 
whether pain significantly limited functional ability during 
flare-ups or when the lumbar spine was used repeatedly over a 
period of time, the examiner responded "no."  The examiner 
noted that the motor weakness and lack of sensation was 
primarily the Veteran's functional limitation in addition to 
his bowel and bladder incontinence rather than a pain 
problem.   




III.  Laws and Regulations

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2008), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008). Pertinent regulations do not require 
that all cases show all findings specified by the Rating 
Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with the impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2008).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, "the relevant temporal focus . 
. . is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed 
until VA makes a final decision on the claim."  Hart v. 
Mayfield, --Vet. App.--, 2007 Wl 4098218, *3; see also 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this 
regard, the Court has recognized that "staged ratings are 
appropriate for an increased-rating claim when the factual 
findings show distinct time periods where the service- 
connected disability exhibits symptoms what would warrant 
different ratings."  Hart, supra, at *3.

In this case, the Veteran contends that his low back 
disability is more disabling than evaluated.  He indicates 
that he has chronic pain in his low back with radiating pain 
down his legs.  In this regard, lay statements are considered 
to be competent evidence when describing symptoms of a 
disease or disability or an event.  However, symptoms must be 
viewed in conjunction with the objective medical evidence of 
record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

The Veteran's service-connected residuals of an in-service 
back injury have been rated by analogy under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 for lumbosacral strain.  The RO 
has assigned a 20 percent disability rating.  The Veteran 
filed his current claim for increase for the back in 
September 1998.  In September 2003, VA revised the criteria 
for evaluating disabilities of the spine.  As the Veteran's 
appeal was pending at the time the applicable regulations 
were amended, the Veteran is entitled to consideration under 
the old criteria, and under the new set of regulations.  
However, as the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the Veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the Act or administrative issue).  

As in effect prior to September 26, 2003, Diagnostic Code 
5292 provided for a 10 percent rating for slight limitation 
of motion of the lumbar spine and a 20 percent evaluation for 
moderate limitation of motion of that segment of the spine.  
Where limitation of the lumbar spine was severe, a 40 percent 
evaluation was for assignment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).     

Under Diagnostic Code 5295, as in effect prior to September 
26, 2003, a noncompensable rating was for assignment for 
lumbosacral strain where there were slight subjective 
symptoms only.  A 10 percent rating was assignable with 
characteristic pain on motion.  A 20 percent rating was 
warranted for lumbosacral strain where there was muscle spasm 
on extreme forward bending, or a unilateral loss of lateral 
spine motion in a standing position.  A 40 percent rating was 
warranted if the lumbosacral strain was severe with listing 
of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Prior to September 23, 2002, intervertebral disc syndrome, as 
rated under Diagnostic Code 5293, was zero percent disabling 
where it was postoperative and cured.  A 10 percent rating 
was warranted for an intervertebral disc syndrome that was 
mild in degree.  A 20 percent rating was warranted for 
moderate intervertebral disc syndrome with recurring attacks.  
A 40 percent rating was warranted for a severe intervertebral 
disc syndrome with recurring attacks and little intermittent 
relief.  A 60 percent rating was warranted for an 
intervertebral disc syndrome that was pronounced, with 
persistent symptoms compatible with sciatic neuropathy and 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293, as in effect prior 
to September 23, 2002.

Under Diagnostic Code 5293, effective from September 23, 
2002, intervertebral disc syndrome was evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, which ever 
method results in the higher evaluation.  A maximum 60 
percent rating was warranted when rating based on 
incapacitating episodes, and such was assigned when there 
were incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  A 40 percent 
rating was assigned for incapacitating episodes having a 
total duration of at least four weeks, but less than six 
weeks, during the past 12 months.  A 20 percent rating was 
assigned for incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks, during the 
past 12 months, and a 10 percent rating was assigned with the 
incapacitating episodes having a total duration of at least 
one week, but less than two weeks, during the past 12 months.

Note 1 following Diagnostic Code 5293 provided that for the 
purposes of evaluations under such Diagnostic Code, an 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  Note 2 provided that 
when evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes.  Neurological disabilities were to be evaluated 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, effective from September 23, 2002.

As previously stated the schecular criteria for rating the 
spine were amended once during the pendency of the Veteran's 
appeal.  Effective September 26, 2003, the rating criteria 
for evaluating all spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  Under the changes 
effectuated on September 26, 2003, disability of the thoracic 
and lumbosacral spine is evaluated together, while disability 
of the thoracolumbar and cervical spines is evaluated 
separately.  Under Diagnostic Code 5237, the assigned 
Diagnostic Code for lumbosacral strain on and after September 
26, 2003, a spinal disorder, with or without regard to 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, is assigned a 20 percent 
rating where forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or, muscle spasm or guarding is 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  The next higher evaluation of 30 percent 
pertains exclusively to the cervical spine, which is not 
herein at issue.  For assignment of a 40 percent evaluation, 
there is required to be a showing of forward flexion of the 
thoracolumbar spine being limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  The 
50 percent rating requires a showing of unfavorable ankylosis 
of the entire thoracolumbar spine and the 100 percent 
evaluation necessitates unfavorable ankylosis of the entire 
spine.  The foregoing criteria are known as the general 
rating formula for the evaluation of spinal diseases and 
injuries.

The Board additionally comments that Note (1) accompanying 
the General Rating Formula for Diseases and Injuries of the 
Spine, calls for evaluation of any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  Note (2) indicates that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  Note (5) reflects that for 
VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Disease and Injuries of the Spine (effective from 
September 23, 2003). 

As for intervertebral disc syndrome under the current 
criteria, Note (6) calls for evaluation of this disability 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in a higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, Note (6) (2008).  Under the latter criteria, a 
Veteran with intervertebral disc syndrome who experiences 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months will 
receive a 40 percent evaluation, while a Veteran who has such 
episodes with a total duration of at least 6 weeks during the 
past 12 months will garner a 60 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2008).  In addition, the 
regulation defines an "incapacitating episode" under 
Diagnostic Code 5243 as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2008).

Under all sets of regulations, traumatic or degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . . in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these 
elements"), 4.45, 4.59 (2008); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of a claimant.  38 C.F.R. § 4.40; accord Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
"[w]eakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled."  38 C.F.R. § 4.40.  The Board observes 
that 38 C.F.R. § 4.40 does not require a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).


IV.  Analysis

In this case, the Board determines that the evidence 
preponderates against the Veteran's claim for an evaluation 
in excess of 20 percent for his service-connected residuals 
of an in-service back injury.  The Veteran has continued to 
complaint of chronic back pain, which the record clearly 
documents.  The Board also acknowledges that range of motion 
studies have been difficult to conduct with the Veteran 
because he has been in a wheelchair for numerous years.  
However, the lumbosacral spine range of motion studies that 
have been conducted reflect that he has had flexion of 45 
degrees in October 1999 and 90 degrees in May 2007, both 
without additional limitation caused by pain, weakness or 
repetition.  In the Board's judgment, such flexion qualifies, 
at most, as "moderate" limitation of motion under 
Diagnostic Code 5292 (2002), rather than "severe," given 
that he could forward flex to the normal 90 degrees, or at 
least halfway to the normal of 90 degrees.  Similarly, the 
Board finds that the evidence preponderates against an 
increased rating to 40 percent under Diagnostic Code 5295 
(2002), as the medical evidence does not indicate that he had 
a "severe" lumbosacral strain manifested by listing of 
whole spine to opposite side, positive Goldwaithe's sign, 
marked limitation of forward bending in standing position, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  While there 
is X-ray evidence of osteoarthritic changes in the lumbar 
spine, such is not accompanied by loss of lateral motion and 
disc disease, and intervertebral disc syndrome has not been 
diagnosed.  Specifically, in the Veteran's May 2007 VA 
examination, the examiner stated that there was no evidence 
that the Veteran had intervertebral disc syndrome.  He also 
reported that there was no loss of lateral motion.     

Turning to the post-September 26, 2003 version of 38 C.F.R. § 
4.71a, the Veteran's flexion range of motion (to 90 degrees 
in May 2007) does not qualify him for the next higher rating 
of 40 percent, which necessitates forward flexion of the 
thoracolumbar spine to 30 degrees or less.  Even when 
considering DeLuca factors such as his reported flare-ups of 
five episodes of bed rest for five days per year, as noted in 
the May 2007 VA examination, the Board determines that the 
Veteran's current level of disability more nearly 
approximates the 20 percent rating criteria contained in 
Diagnostic Code 5237 (2003) rather than the next higher 
rating of 40 percent.  The combined range of motion of the 
thoracolumbar spine is greater than 120 degrees and there is 
no muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

The record additionally does not indicate that the Veteran 
has favorable or unfavorable ankylosis of the lumbar spine, 
as would be required for increased ratings of 40 percent or 
50 percent under Diagnostic Code 5289 (in effect prior to 
September 26, 2003), or increased ratings of 40 percent to 
100 percent under Diagnostic Code 5237 (in effect from 
September 26, 2003).  Service connection is not in effect for 
intervertebral disc syndrome; in fact, the medical evidence 
shows no diagnosis of intervertebral disc syndrome, and the 
record bears no indication of incapacitating episodes 
requiring bed rest prescribed by a physician.  In the May 
2007 VA examination report, the examiner specifically stated 
that the Veteran had no incapacitating episodes of physician 
prescribed bed rest during the past 12 months.     

In regard to objective neurological abnormalities associated 
with the Veteran's back disability, the Board notes that the 
record is replete with references to paralysis of the lower 
extremities with the Veteran presenting for examinations in a 
wheel chair.  However, the vast majority of clinicians who 
have examined the Veteran for VA compensation purposes have 
concluded that there is no organic basis for the paralysis.  
It has been observed on multiple occasions that the Veteran 
has no atrophy of the lower extremities and only mild 
arthritis of the spine.  Several clinicians have concluded 
that there were no abnormal physical findings to support a 
diagnosis of paralysis.  One examiner opined that the veteran 
had a conversion disorder, suggesting that the paralysis was 
psychiatric in origin.  The Board finds that the overwhelming 
preponderance of the evidence is against a finding of 
complete or incomplete paralysis of either lower extremity 
due to or associated with the Veteran's service-connected 
back disability.

The only other question raised with respect to whether a 
separate compensable rating is warranted for neurological 
impairment secondary to or associated with the Veteran's Back 
disability concerns bowel and bladder incontinence.  This 
matter is addressed in the remand below.     

In summation, the Veteran's service-connected back disability 
is manifested by pain and moderate limitation of flexion to 
45 degrees, but not by flexion limited to 30 degrees or less, 
ankylosis, listing of whole spine to opposite side, positive 
Goldwaithe's sign, marked limitation of forward bending in 
standing position, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  While there is X-ray evidence of osteoarthritic 
changes in the lumbar spine, such is not accompanied by loss 
of lateral motion and disc disease or intervertebral disc 
syndrome has not been diagnosed.  The combined range of 
motion of the thoracolumbar spine is greater than 120 degrees 
and there is no muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 20 percent for the residuals of an in-service back injury 
(other than claimed bowel and bladder impairment).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply and this claim 
must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that 
"the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).         


V.  Extraschedular Rating

The Board finds that there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the Veteran's back disability which would take the Veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDER

Entitlement to a rating in excess of 20 percent for the 
residuals of an in-service back injury (other than claimed 
bowel and bladder impairment) is denied.   


REMAND

Regarding the Veteran's service connection claim, in the 
August 2008 videoconference hearing, the Veteran testified 
that in 1970, while he was stationed at Fort Jackson in South 
Carolina, he was walking with "a bunch of recruits" when he 
was hit by a "fire stick."  He indicated that at the time 
of the assault, "something popped in [his] jaw" and he 
subsequently received stitches in his lip and a tooth was 
later capped.  The Veteran recalled that when the sutures 
were removed, an x-ray examination showed his jaw was locked.  
He stated that throughout the remainder of his military 
career, he received intermittent treatment for residuals of 
the jaw injury.  According to the Veteran, after his 
discharge, he continued to receive intermittent treatment for 
jaw pain at Fort Devens in Boston, and subsequently at other 
VA Medical Centers (VAMCs), including at the Denver, Colorado 
and Lincoln, Nebraska VAMCs.  He reported that due to pain 
from the jaw injury, he had trouble opening and closing his 
mouth.  The Veteran also noted that he had problems chewing 
and that his jaw popped out of place.    

The Veteran's service treatment records, including records 
from Fort Jackson, are negative for any findings that were 
attributed to a jaw injury.  However, the records do show 
that in December 1975, the Veteran was treated for complaints 
of severe pain of the left ear and tenderness over the 
temporomandibular joint (TMJ).  While the diagnosis was 
otitis externa at that time, additional service treatment 
records reflect that in January 1976, the Veteran underwent 
physical therapy due to a request from the oral surgery 
department.  At that time, it was reported that the Veteran 
had chronic subluxation with bilateral TMJ pain.  According 
to the Veteran, he also had a decreased range of motion of 
his mouth.  The physical therapist indicated that upon 
physical examination, the Veteran had a "3 cm (centimeter) 
mouth opening."  The Veteran was instructed to perform daily 
range of motion exercises until February 1976.  

In view of the foregoing, to include the Veteran's in-service 
treatment for complaints of TMJ pain and limitation of jaw 
motion, along with his credible testimony regarding in-
service trauma involving the jaw, and his history of 
intermittent TMJ pain ever since, a VA examination is 
warranted, which includes an opinion addressing the question 
of whether the veteran has a jaw disability that is due to an 
in-service injury.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008); see also McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006). 

In addition, while the Board recognizes that the Veteran's 
service treatment records from Fort Jackson are negative for 
any findings of a jaw injury in 1970, in light of his 
credible testimony relating to in-service jaw trauma and 
treatment for residuals of that injury, the Board finds that 
the RO should undertake all steps necessary to determine if 
any additional records from Fort Jackson exist, and if so, 
those records should be obtained and associated with the 
Veteran's file.  38 C.F.R. § 3.159(c)(2) (2008).

In regard to the claim for a separate rating for bowel and 
bladder incontinence, the preponderance of the medical 
evidence is against a link between such and the veteran's 
service-connected back disability.  The most recent examiner, 
however, indicated that there was such a link, although he 
provided inconsistent findings in that he essentially 
indicated that the Veteran's back disability was not 
disabling.  As noted in the decision above, there are 
numerous references to the Veteran's exaggeration of 
symptoms, to include having no organic basis for his claimed 
paralysis of the legs.  Service connection is not in effect 
for disc disease and the Veteran's arthritis of the spine has 
been classified as mild.  The most recent examiner did not 
provide an explanation as to how bowel and bladder 
incontinence is linked to such a back disability.  As the 
Board has denied a separate compensable rating for the 
paralysis, any bowel and bladder incontinence linked to the 
alleged paralysis would not warrant compensation.  It is the 
Board's judgment that a more definitive opinion must be 
obtained regarding whether the veteran has bowel and bladder 
incontinence and if so whether such is associated with or due 
to his service-connected back disability.  This opinion must 
be based upon a review of the relevant evidence in the claims 
file and if such a link exists, the examiner must provide a 
rationale for the relationship.  38 C.F.R. § 3.327.

Additionally, in regard to the Veteran's TDIU claim, the 
Board is of the opinion that a new VA examination is also 
warranted.  In the May 2007 VA examination report, the 
examiner opined that the Veteran's back disability prevented 
his employment in anything other than a sedentary job.  The 
examiner reported that although the Veteran's back disability 
prevented his gainful employability from a physical job, he 
could nevertheless be employed in a sedentary environment and 
sedentary type of work.  However, pursuant to this Board 
remand, the potential of additional separate ratings exists 
if service connection is granted for residuals of a jaw 
injury and if it is determined that the veteran has bowel and 
bladder incontinence associated with or due to his service-
connected back disability.  As such, a contemporary 
examination is needed to properly determine whether the 
Veteran is unemployable due to his service-connected 
disabilities.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  
The veteran should also be provided a VA social and 
industrial survey to address the question of whether his 
service-connected disabilities preclude all forms of 
substantially gainful employment (more than marginal) 
consistent with his education and employment background. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center and any other 
relevant records depository to determine 
if there are any additional service 
medical records available from Fort 
Jackson for the year 1970.  

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  38 U.S.C.A. § 
5103A(b)(3).  Thus, any service treatment 
records that are obtained should be 
associated with the claims file, and any 
negative responses for the request of 
service medical records should be 
associated with the claims file.  

2.  After any additional evidence has been 
obtained and added to the record, the RO 
must make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded the following 
examinations:

(A) a VA dental examination to ascertain 
the nature and etiology of any jaw 
disability that is present, to include TMJ 
syndrome.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner is 
specifically requested to review the 
Veteran's service medical records, which 
show that in December 1975 and January 
1976, the Veteran was treated for TMJ pain 
and had loss of jaw motion.    

After a review of the relevant evidence in 
the claims file, the dental examination, 
and any additional examinations or tests 
that are deemed necessary, the examiner 
should respond to the following:

Is it at least as likely as not (a 
50 percent or higher degree of 
probability) that the Veteran has 
current residuals of in-service 
dental trauma or an in-service jaw 
injury?  

In making this determination, the 
examiner should consider the 
Veteran's history of a jaw injury in 
1970 and the documented in-service 
evaluation and treatment for TMJ 
pain and limitation of jaw motion in 
December 1975 and January 1976. 

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of the medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

If the examiner cannot render this opinion 
without resort to speculation, the report 
should so state.  A complete rationale for 
any opinion expressed should be included 
in the examination report.

(B) A VA neurological examination to 
determine the nature and etiology of any 
bowel or bladder incontinence that may be 
present.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review in conjunction with 
the examination.  Following a review of 
the relevant medical evidence in the 
claims file, to include the multiple 
examinations of the veteran's back, 
including a May 2007 VA examination, and 
conducting any tests that are deemed 
necessary, the neurologist is requested to 
address the following questions:

(i) Is it at least as likely as not (50 
percent or greater degree of 
probability) that the Veteran has bowel 
or bladder incontinence?

(ii) If the answer to (a) is in the 
affirmative, is it at least as likely 
as not that the veteran's bowel or 
bladder incontinence is associated with 
or due to (caused or aggravated by) his 
service-connected back disability?  

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the causal relationship or 
a finding of aggravation; less likely 
weighs against the claim.

The physician is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

If the examiner concludes that the 
Veteran's bowel or bladder incontinence 
was aggravated by the Veteran's residuals 
of the in-service back injury, the 
examiner should determine, to the extent 
that is possible, the
approximate baseline level of severity of 
the bowel and bladder incontinence (e.g., 
slight, moderate) before the onset of 
aggravation.   

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate.

4.  The veteran must be provided with a 
social and industrial survey to determine 
to what extent the Veteran's service-
connected disabilities provide limitations 
on his ability to obtain employment.  
Based on his/her review of the case, the 
examiner must provide an opinion on the 
following:

Is it at least as likely as not (50 
percent or greater degree of 
probability) that the Veteran's 
service-connected disabilities alone 
preclude him from securing and 
following substantially gainful 
employment consistent with his 
education and occupational experience.  

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the claim of 
unemployability; less likely weighs 
against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the social worker is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate.

5.  After assigning the Veteran separate 
disability ratings for his residuals of a 
jaw injury, if warranted, and his bowel 
and bladder incontinence, if warranted, 
the RO should schedule the Veteran for the 
appropriate VA examination(s) to determine 
to what extent the Veteran's service-
connected disabilities provide limitations 
on his ability to obtain employment.  The 
claims folder and a copy of this remand 
must be made available to the examiner(s) 
for review in conjunction with the 
examination.  The examiner(s) is 
specifically requested to review the May 
2007 VA examination report.  All indicated 
tests must be conducted.  The examiner(s) 
must elicit from the Veteran and record 
for clinical purposes a full work and 
educational history.  

Based on his/her review of the case, the 
examiner(s) must provide an opinion on the 
following:

Is it at least as likely as not (50 
percent or greater degree of 
probability) that the Veteran's 
service-connected disabilities alone 
preclude him from securing and 
following substantially gainful 
employment consistent with his 
education and occupational experience.  

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the claim of 
unemployability; less likely weighs 
against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate.

6.  After completion of the above, and any 
other development deemed necessary, the RO 
should review and re-adjudicate the 
remaining issues on appeal.  If any such 
action does not resolve each claim to the 
Veteran's satisfaction, the RO must 
provide the Veteran and his 
representative, if any, a supplemental 
statement of the case and an appropriate 
period of time must be allowed for 
response.  Thereafter, the case must be 
returned to this Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


